On Petition to Contest Election. This cause originated in this court on the filing of a petition to contest an election under R.C. 3515.08. Following the granting of contestors’ application for dismissal of then-election contest, contestee Secretary of State moved for sanctions pursuant to Civ.R. 11 and S.Ct.Prac.R. XIV(5) on the basis that the contest was frivolous. Although the Secretary of State did not comply with the service requirement of S.Ct.Prac.R. XIV(2)(A) because he did not serve all of the parties to the contest, I find that the motion is properly before me because there is no evidence that any party or attorney in this proceeding has been adversely affected and no one moved to strike the motion. See S.Ct.Prac.R. XPV(2)(D) (“When a party * * * fails to provide service upon a party or parties to the case in accordance with division [A] of this section, any party adversely affected may file a motion to strike the document that was not served”).
Therefore, having found that the motion for sanctions is properly before me, upon review of that motion,
IT IS ORDERED that the motion is denied. R.C. 3515.11 does not authorize sanctions under Civ.R. 11 and S.Ct-Prae.R. XIV(5) in an election contest that has been dismissed without a trial. Cf. In re *1552Election of Nov. 6, 1990 for Atty. Gen. of Ohio (1991), 62 Ohio St.3d 1, 2, 577 N.E.2d 343 (holding that the R.C. 2323.51 award of attorney fees to a party harmed by frivolous conduct in a civil action does not apply to election-contest cases because an award under that statute could not be made at the trial of the case). Nor does the argument presented establish entitlement to sanctions. The denial of the motion for sanctions renders moot the motion of state senators Teresa Fodor, Ray Miller, and C.J. Prentiss, and state representative Mike Mitchell for leave to join as amici curiae in the amicus curiae memorandum of U.S. Representative John Conyers Jr. in opposition to the motion for sanctions.
O’Connor, J., in Chambers.